UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission file number 001-12482 GLIMCHER REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 31-1390518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 180 East Broad Street Columbus, Ohio (Zip Code) (Address of Principal Executive Offices) Registrant's telephone number, including area code: (614) 621-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One):Large accelerated filer []Accelerated filer [X]Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of July 22, 2010, there were 68,942,117 Common Shares of Beneficial Interest outstanding, par value $0.01 per share. 1 of 54 pages GLIMCHER REALTY TRUST FORM 10-Q INDEX PAGE PART I:FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009. 3 Consolidated Statements of Operations and Comprehensive (Loss) Income for the three months ended June 30, 2010 and 2009. 4 Consolidated Statements of Operations and Comprehensive (Loss) Income for the six months ended June 30, 2010 and 2009. 5 Consolidated Statements of Equity for the six months ended June 30, 2010. 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009. 7 Notes to Consolidated Financial Statements. 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 50 Item 4. Controls and Procedures. 51 PART II:OTHER INFORMATION Item 1. Legal Proceedings. 52 Item 1A.Risk Factors. 52 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3. Defaults Upon Senior Securities. 52 Item 4. Reserved. 52 Item 5. Other Information. 52 Item 6. Exhibits. 53 SIGNATURES 54 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements GLIMCHER REALTY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share and par value amounts) June 30, 2010 December 31, 2009 ASSETS Investment in real estate: Land $ $ Buildings, improvements and equipment Developments in progress Less accumulated depreciation Property and equipment, net Deferred costs, net Investment in and advances to unconsolidated real estate entities Investment in real estate, net Cash and cash equivalents Restricted cash Tenant accounts receivable, net Deferred expenses, net Prepaid and other assets Total assets $ $ LIABILITIES AND EQUITY Mortgage notes payable $ $ Notes payable Accounts payable and accrued expenses Distributions payable Total liabilities Glimcher Realty Trust shareholders’ equity: Series F Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 2,400,000 shares issued and outstanding Series G Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 9,500,000 and 6,000,000 shares issued and outstanding as of June30, 2010 and December 31, 2009, respectively Common Shares of Beneficial Interest, $0.01 par value, 68,937,431 and 68,718,924 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total Glimcher Realty Trust shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Three Months Ended June 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Total expenses Operating income Interest income Interest expense Equity in income (loss) of unconsolidated real estate entities, net 56 ) (Loss) income from continuing operations ) Discontinued operations: Loss from operations ) ) Net (loss) income ) Add: allocation to noncontrolling interest Net (loss) income attributable to Glimcher Realty Trust ) Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalent outstanding Cash distributions declared per common share of beneficial interest $ $ Net (loss) income $ ) $ Other comprehensive income on derivative instruments, net Comprehensive (loss) income ) Comprehensive income attributable to noncontrolling interest ) ) Comprehensive (loss) income attributable to Glimcher Realty Trust $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Six Months Ended June 30, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Total expenses Operating income Interest income Interest expense Equity in loss of unconsolidated real estate entities, net ) ) (Loss) income from continuing operations ) Discontinued operations: Impairment loss, net - ) Adjustment to gain on sold property ) - Loss from operations ) ) Net (loss) income ) Add: allocation to noncontrolling interest Net (loss) income attributable to Glimcher Realty Trust ) Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalent outstanding Cash distributions declared per common share of beneficial interest $ $ Net (loss) income $ ) $ Other comprehensive income on derivative instruments, net Comprehensive (loss) income ) Comprehensive income attributable to noncontrolling interest ) ) Comprehensive (loss) income attributable to Glimcher Realty Trust $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF EQUITY For the Six Months Ended June 30, 2010 (unaudited) (dollars in thousands, except share, par value and unit amounts) Series F Series G Distributions Accumulated Cumulative Cumulative Common Shares of Additional In Excess of Other Preferred Preferred Beneficial Interest Paid-in Accumulated Comprehensive Noncontrolling Shares Shares Shares Amount Capital Earnings (Loss) Income Interest Total Balance, December 31, 2009 $ )
